Citation Nr: 1416025	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971 and from August 1971 to August 1984.
  
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2012, a statement of the case was issued in August 2012, and a substantive appeal was received the same month.  The Veteran testified at a Board videoconference hearing in January 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a current diagnosis of diabetes mellitus and alleges that he was exposed to herbicides while stationed at U-Tapao Air Base in Thailand.  In May 2012, the RO made a formal finding that there was insufficient information to request that the U.S. Army and Joint Services Records Research Center (JSRRC) verify herbicide exposure.  The formal finding was premised on an assumption that his military occupation (communications center specialist) would not place him on or near the base perimeter.

In March 2014, the Veteran submitted a statement describing, in more detail, the manner in which he believes that he was exposed to herbicides.  Specifically, the Veteran contends that he did not work in a building (i.e., his unit's headquarters).  He states that he worked in a special secure communications office consisting of two vans, located adjacent to the main gate, with its own, separate perimeter fence and guard shack.  As this statement contradicts the assumption made in the May 2012 formal finding, the Board finds that further development, including a request that JSRRC verify the Veteran's contentions, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the JSRRC (or any other official source/agency deemed appropriate) provide any information that might corroborate the Veteran's alleged in-service exposure to herbicides, to include working in two vans located within a separately guarded perimeter fence near the main gate/base perimeter.  If the RO is notified that additional information is needed from the Veteran to conduct a search for evidence that might corroborate his alleged in-service exposure to herbicides, he should be contacted and informed of the information needed.

2.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


